Citation Nr: 0530121	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  99-20 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The appellant served as a member of the Massachusetts Air 
National Guard on periods of active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA) at times 
between August 1966 and January 1972.  His ACDUTRA periods 
included terms from October 17, 1966 to February 11, 1967, 
and from August 1 to 7, 1971.  He did not serve on active 
duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the benefit sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant claims that his low back disability was 
incurred in January 1967 while on active duty for training 
during basic training for the Air National Guard,  He further 
asserts that he reinjured his back in August 1971 while on 
active duty for training.

Service connection is granted for injury or disease incurred 
or aggravated in the line of duty in the active military, 
naval, or air service if separation from the period of 
service during which the injury or disease was incurred or 
aggravated was under other than dishonorable conditions.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the veteran was disabled from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training during which the veteran was disabled 
from an injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2005). 

"Active duty for training" includes full-time duty for 
training, where the service member is available for duty 
around-the-clock, performed by the reserve components, i.e., 
the National Guard and the Reserves.  38 U.S.C.A. § 101(22) 
(West 2002); 38 C.F.R. § 3.6(c) (2005).  Annual training is 
an example of active duty for training.  Inactive duty 
training is training duty, other than full time, performed by 
the reserve components.  38 U.S.C.A. § 101(23) (West 2002); 
38 C.F.R. § 3.6(d) (2005).  Weekend drills usually consist of 
four four-hour blocks of training and, at the end of each 
day, the service member is released from duty; weekend drills 
are inactive duty training.  Thus, in the case of members of 
a Reserve component, service connection is granted for either 
an injury or disease incurred during annual training, but 
only for an injury incurred during a weekend drill.

The dates of the appellant's service are noted above.  His 
service medical records show that he was treated in January 
1967 and August 1971 for low back complaints, and a September 
1971 private record from Ronald F. Kaplan, M.D., notes the 
appellant's report of injuring his back in 1966 while in 
basic training.  

A November 1971 separation examination report noted a history 
of low back pain since January 26, 1967 while on "active 
duty," with a subsequent aggravation of the prior injury on 
August 2, 1971 while performing field training.  An 
orthopedic examination resulted in a diagnosis of nerve root 
depression with a probably L4-5 or L5-S1 herniated nucleus 
pulposus.  

In January 1991, the appellant reported a long history of low 
back pain since basic training.  The examiner, Sidney N. 
Paly, M.D., diagnosed a chronically unstable back with 
degenerative disc disease.  David M. Cohen, M.D., noted a 
similar history in May 1991.

In October 1997, however, the appellant told David A. Roth, 
M.D., that the onset of his back symptoms dated from January 
1997.  The appellant's post service medical history is also 
significant for a December 1984 motor vehicle accident, see, 
e.g., the May 1991 report from Douglas R. Howard, M.D.; as 
well as for the acute onset of left leg radiculopathy while 
walking with his son in February 1999.  See February 1999 
report by Joseph Audette, M.D.

In light of the foregoing history, and the need to determine 
what disorder, if any, is related to the appellant's military 
service, the Board finds that further development is in 
order.
 
Accordingly, the case is REMANDED for the following:

1.  The appellant should be afforded  VA 
orthopedic and neurological examinations, 
to ascertain the nature and etiology of 
his low back disability.  The RO should 
provide the examiners with a statement of 
all periods of ACDUTRA and INACDTURA 
service.  The claims folder and a copy of 
this remand must be made available for 
review for the examination.  In 
accordance with the latest AMIE 
worksheets for addressing the etiology of 
back disorders the examiners are to 
provide a detailed review of the 
appellant's pertinent medical history, 
his current complaints, and the nature 
and etiology of any low back disability.  
The examiners must opine whether it is at 
least as likely as not, (i.e., is there a 
50/50 chance) that any current low back 
disability was incurred during the 
appellant's active duty for training or 
inactive duty for training.  The 
examiners must address the varying 
histories provided by the appellant while 
in service, as well as the medical 
literature of record in addressing the 
etiology of the low back disability.  The 
examiners must also attempt to 
differentiate any service related 
symptomatology from that related to a 
post service injury or event.  If the 
examiners are not able to so 
differentiate that fact should be noted, 
and the reasons why explained.

2.  After completing any and all needed 
development deemed necessary, the RO 
should readjudicate the appellant's claim 
of entitlement to service connection for 
a low back disability, on the basis of 
all the evidence on file and all 
governing legal authority, including the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  If the benefit 
sought on appeal remains denied, the 
appellant and his representative must be 
provided with a supplemental statement of 
the case, which must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional development.  
No inference should be drawn regarding the final disposition 
of the claim in question as a result of this action.


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

